DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is in response to the submission filed 2020-01-08 (herein referred to as the Reply) where claim(s) 41-58 are pending for consideration.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s)  is/are rejected under pre-AIA  35 U.S.C. 102(a) and 102(b) as being anticipated by Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009)
Claim(s) 41, 53
Sherwood teaches
a memory storing program instructions; and a processor configured to execute the program instructions to: [OpenFlow switch having a processor and code to implement the OpenFlow protocol and Flowvisor layer <FIGs. 1; Section: 2, 3, 4.3 >]
receive a request for controlling the switch from one of a plurality of controllers configured to control the switch; [FlowVisor hosts multiple guest OpenFlow controllers, one controller per slice, making sure that a controller can observe and control its own slice, while 
access control information corresponding to the request, based on authority information corresponding to each of the plurality of controllers, wherein the authority information represents a read-write authority to control the switch. FlowVisor enforces transparency and isolation between slices by inspecting, rewriting, and policing OpenFlow messages as they pass in order to ensure a controller can only observe and control its own slice, while isolating one slice from another (both the datapath traffic belonging to the slice, and the control of the slice). For example, to modify a flow in a slice, the switch checks whether the guest controller is authorized to control that flow in that slice. Accordingly, the switch would access information that determines the rules for isolation. For example, if Bob’s controller tried to create a rule affecting all traffic, the FlowVisor would rewrite the rule to only affect TCP traffic to port 80. However, the FlowVisor will not, for example, rewrite a rule that affects port 22 traffic to only affect port 80 traffic. In another example, a FlowVisor uses a counter associated with each controller to determine whether the guest controller exceeded its flow entry limit. The information used to check isolation and authority to modify flow entries for a particular flow functions and acts in an equivariant manner the claimed “read-write authority” because as discussed herein, access information would authorize the rightful controller to modify flow entries for the appropriate flow in the switch (e.g., modify flow tables as known in OpenFlow switches) <FIGs. 2; Section 3, 4 >]
Claim(s) 47
Sherwood teaches
 a switch configured to process a packet; and [OpenFlow switch having a processor and code to implement the OpenFlow protocol and Flowvisor layer for processing packs corresponds to one or more flows <FIGs. 1; Section: 2, 3, 4.3 >]

	wherein the switch comprises: 
	a memory configured to store program instructions; and a processor configured to execute the program instructions to: [OpenFlow switch having a processor and code to implement the OpenFlow protocol and Flowvisor layer <FIGs. 1; Section: 2, 3, 4.3 >]
receive a request for controlling the switch from one of the plurality of controllers; and [FlowVisor hosts multiple guest OpenFlow controllers, one controller per slice, making sure that a controller can observe and control its own slice, while isolating one slice from another (both the datapath traffic belonging to the slice, and the control of the slice).  A guest controller can send a flow entry to the switch, the flow entry is an action and rule corresponding to a policy for a particular flow. The flow entry controls how the switch will process packets of the flow and therefore the flow entry functions and acts in an inequivalent manner as the claimed request for controlling. <FIGs. 1, 2; Section 3, 4.3 >]
access a control information corresponding to the request, based on an authority information corresponding to each of the plurality of controllers, wherein the authority information represents a read-write authority to control the switch. FlowVisor enforces transparency and isolation between slices by inspecting, rewriting, and policing OpenFlow messages as they pass in order to ensure a controller can only observe and control its own slice, while isolating one slice from another (both the datapath traffic belonging to the slice, and the control of the slice). For example, to modify a flow in a slice, the switch checks whether the guest controller is authorized to control that flow in that slice. Accordingly, the switch would access information that determines the rules for isolation. For example, if Bob’s controller tried to create a rule affecting all traffic, the FlowVisor would rewrite the rule to only affect TCP traffic to port 80. However, the FlowVisor will not, for example, rewrite a rule that affects port 22 traffic to only affect port 80 traffic. In another example, a FlowVisor uses a counter associated with each controller to determine whether the guest controller exceeded its flow 
Casado_769 does not explicitly teach
wherein the processor is further configured to execute the program instructions to 
read the control information corresponding to the request, based on the authority information corresponding to each of the plurality of controllers.
However in a similar endeavor, Sherwood teaches
wherein the processor is further configured to execute the program instructions to 
read the control information corresponding to the request, based on the authority information corresponding to each of the plurality of controllers. [FlowVisor keeps track of which slice in the switch belongs to each guest controller, for example using a transaction IDS to ensure that a guest controller only modifies flow, via flow entry rules receives from controllers, only slices it is authorized to control (e.g., Bob does not change Alice’s slices). Accordingly, in the case where a guest controller’s request to modify a flow is matched, the switch will need to read the corresponding flow entry in order to modify it in accordance with the request. <FIGs. 2; Section: 3.1, 4>]
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Casado_769 with the embodiment(s) disclosed by Sherwood. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved switch that implements virtualization in which the same hardware forwarding plane can be shared among multiple logical networks, each with distinct forwarding logic. See Abstract, Introduction.
Claim(s) 44, 50, 56
Casado_769 does not explicitly teach

modify the control information corresponding to the request, based on the authority information corresponding to each of the plurality of controllers.
However in a similar endeavor, Sherwood teaches
wherein the processor is further configured to execute the program instructions to 
modify the control information corresponding to the request, based on the authority information corresponding to each of the plurality of controllers. [FlowVisor keeps track of which slice in the switch belongs to each guest controller, for example using a transaction IDS to ensure that a guest controller only modifies flow, via flow entry rules receives from controllers, only slices it is authorized to control (e.g., Bob does not change Alice’s slices). Accordingly in the case where a guest controller’s request to modify a flow is matched, the switch will modify will change the flow in accordance with the request. <FIGs. 2; Section: 3.1, 4>]
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Casado_769 with the embodiment(s) disclosed by Sherwood. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved switch that implements virtualization in which the same hardware forwarding plane can be shared among multiple logical networks, each with distinct forwarding logic. See Abstract, Introduction.
Claim(s) 45, 51, 57
Casado_769 does not explicitly teach
wherein the control information includes 
a matching rule for identifying a flow of the packet, and 
an action for processing the packet.
However in a similar endeavor, Sherwood teaches

At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Casado_769 with the embodiment(s) disclosed by Sherwood. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved switch that implements virtualization in which the same hardware forwarding plane can be shared among multiple logical networks, each with distinct forwarding logic. See Abstract, Introduction.
Claim(s) 46, 52, 58
Casado_769 does not explicitly teach
wherein the plurality of controllers control the switch with OpenFlow protocol.
However in a similar endeavor, Sherwood teaches
wherein the plurality of controllers control the switch with OpenFlow protocol. [Disclosed embodiments are for a virtualization of multiple OpenFlow Controllers controlling an OpenFlow switch <FIGs. 1, 2; Section: Introduction, 3 >]
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Casado_769 with the embodiment(s) disclosed by Sherwood. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved switch that implements virtualization in which the same hardware forwarding plane can be shared among multiple logical networks, each with distinct forwarding logic. See Abstract, Introduction.

Claim(s) 43, 49, 55
Sherwood teaches
wherein the processor is further configured to execute the program instructions to 
read the control information corresponding to the request, based on the authority information corresponding to each of the plurality of controllers. [FlowVisor keeps track of which slice in the switch belongs to each guest controller, for example using a transaction IDS to ensure that a guest controller only modifies flow, via flow entry rules receives from controllers, only slices it is authorized to control (e.g., Bob does not change Alice’s slices). Accordingly, in the case where a guest controller’s request to modify a flow is matched, the switch will need to read the corresponding flow entry in order to modify it in accordance with the request. <FIGs. 2; Section: 3.1, 4>]

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherwood (NPL_Sherwood: “FlowVisor: A Network Virtualization Layer” 2009) in view of Casado_769 (US20080189769)
Claim(s) 42, 48, 54
Sherwood does not explicitly teach
wherein the processor is further configured to execute the program instructions to identify whether the one of the plurality of controllers is authorized, based on the authority information.
However in a similar endeavor, Casado_769 teaches
wherein the processor is further configured to execute the program instructions to identify whether the one of the plurality of controllers is authorized, based on the authority information. Upon network startup, the switch and controller authenticate each other using credential information that was registered at the respective devices. For example, public keys or certificates. The authentication establishes secure, encrypted communication between the switch and controller. Accordingly, when the switch receives control information from the controller (e.g., to change the flow rate limit), decrypting secure communication includes checking the receives message against authentication information (e.g., a public key or certificates). Explicitly disclosed are encrypted communications using SSL and encrypted TCP, both of which certification information in the encryption/decryption process. The encryption is unique to each authorized controller and therefore the credential information used to implement the secure channel is with respect to each of the possible controllers. Further see submitted evidence regarding SSL and how SSL operations includes devices accessing certificate information / keys to authorize received communication.  <FIG(s). 1; para. 0038-0040, 0062-0064, 0073-0075, 0111>.
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Sherwood with the embodiment(s) disclosed by Casado_769. One of ordinary skill in the art would have been motivated to make this modification in order to improve security in a centralized control architecture in a network. See Background, para. 0022.
Relevant Cited Art
US7418490 - Block 202 of FIG 2: “For example, a user at console 108a may have permission to read from and write to (i.e., read-write privilege) network device 110a on network 106a via interface 104a associated with server instance 105a, but may have permission only to read from and not write to (i.e., read privilege) network device 110b on network 106b via interface 104b associated with server instance 105a (FIG. 1).”
Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Sherwood and the independent claims
As discussed in the rejections herein, Sherwood teaches multiple guest OpenFlow controllers, one controller per slice, making sure that a controller can observe and control its own slice, while isolating one slice from another (both the datapath traffic belonging to the slice, and the control of the slice).  A guest controller can send a flow entry to the switch, the flow entry is an action and rule corresponding to a policy for a particular flow <FIGs. 1, 2; Section 3, 4.3 >]. Accordingly, the access information at each switch that enables this controller/flow isolation functions and acts in an equivalent manner as the claimed “read-write” authority because it enables control as to which controller can observe (similar to reading) and modify flow entries (similar to writing). 
To further prosecution, the Examiner recommends amendments that clarify the details as to what “read-write authority” would entail and possible include a “read-only” authority as shown in FIG. 9. Furthermore, amendments directed to multiple controllers having different permission levels (i.e., a mix and match of read-write and read-only) for a flow would help in distinguish the invention over Sherwood.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415